DETAILED ACTION
1.	Claims 1-3 of U.S. Application 16/616434 filed on November 22, 2019 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on December 4, 2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claim 2 is objected to because of the following informalities:  
Claim 2, line 1, “a method for manufacturing method for electric motor stator” should be -- a method for manufacturing an electric motor stator --.
Claim 2, line 5, “the magnetic core” should be -- the cylindrical magnetic core --.
Claim 3, line 5, “the magnetic core” should be -- the cylindrical magnetic core --.
Claim 3, lines 9-10, “the magnetic core” should be -- the cylindrical magnetic core --.
Claim 3, line 11, “a cylindrical magnetic core” should be -- the cylindrical magnetic core --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (Hashimoto) (U.S. PGPub No. 20160149443) in view of Thar (DE 102009011432, see English Machine Translation attached).
	Regarding claim 1, Hashimoto teaches (see fig. 5A and 5B below) an electric motor stator (see annotated fig. 5A below, ¶ 90) comprising:  
5a coil unit (see annotated fig. 5A below) comprising one or more cylindrical winding type inductors (windings 11 and 12 are the inductors, see ¶ 70 to 73); and 
a cylindrical magnetic core (21 or 22) with poles (23, 24) located at the upper and lower ends of the coil unit (see annotated fig. 5A below) and bent towards each other to ensure alternating polarity (¶ 74 to ¶ 76), 
the cylindrical magnetic core (21 or 22) comprising an electrical steel strip 10bent into a tube on which the specified coil unit (see annotated fig. 5A below) is placed (¶ 192; ¶ 218; ¶ 70 to 73), 
the winding (11 or 12) of which done either on the frame or directly on the tube, with poles (23, 24) made on its both sides in the form of alternating protrusions and 

    PNG
    media_image1.png
    611
    600
    media_image1.png
    Greyscale

Hashimoto does not explicitly teach the windings connected in parallel.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hashimoto and provide the windings connected in parallel as taught by Thar in order to improve reliability by providing improved redundancy, thereby if one winding fails the other can continue to operate (Thar, page 3: par. 4-5, page 5: par. 5).
8.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata (U.S. PGPub No. 20200076250) in view of Thar.
Regarding claim 2, Kawamata teaches (see figs. 3-6 below) a method for manufacturing method for electric motor stator (Abstract, ¶ 1), comprising: 
a coil assembly (see annotated fig. 6A below) comprising one or more cylindrical winding type inductors (windings 21 are the inductors, see ¶ 90), and 
a cylindrical magnetic core (see annotated fig. 4 below) with poles (12) that are located on the upper and lower ends of the coil assembly (see annotated fig. 6A below) and are made by bending towards each other (¶ 90), 
different in that the magnetic core (see annotated fig. 4 below) 20with poles (12) is made from a blank (2) in the form of an electrical steel strip, on both sides of which poles (12) are cut in the form of alternating protrusions and depressions, so that the depression on one side is formed opposite to the pole (12) from the other side (fig. 3), then the blank (2) is bent into a tube (fig. 4), which is mounted on the coil assembly (see 

    PNG
    media_image2.png
    560
    574
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    352
    542
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    815
    553
    media_image4.png
    Greyscale

Kawamata does not explicitly teach the windings are connected in parallel.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawamata and provide the windings are connected in parallel as taught by Thar in order to improve reliability by providing improved redundancy, thereby if one winding fails the other can continue to operate (Thar, page 3: par. 4-5, page 5: par. 5).
Regarding claim 3, Kawamata teaches (see figs. 3-6 above) manufacturing method for electric motor stator (Abstract, ¶ 1), comprising: 
a coil assembly (see annotated fig. 6A below) comprising one or more cylindrical winding type inductors (windings 21 are the inductors, see ¶ 90), 
a cylindrical magnetic core (see annotated fig. 4 above) with poles (12) that are located on the upper and lower ends of the coil assembly (see annotated fig. 6A above) and are made 30by bending towards each other (¶ 90), 
different in that the magnetic core (see annotated fig. 4 above) with poles (12) is made from a blank (2) in the form of electrical steel strip, on both sides of which poles (12) are cut in the form of alternating protrusions and 5Attorney Docket No.: CIPM-004US depressions, so that the depression on one side is formed opposite to the pole (12) from the other side (fig. 3), then the blank (2) is bent into a tube (fig. 4), the poles (12) of the magnetic core are bent towards each other, then the coil assembly is wound onto a cylindrical magnetic core (see annotated fig. 4 above), and the poles (12) are again bent (Abstract; ¶ 58; ¶ 90).

However, Thar teaches the windings are connected in parallel (page 3: par. 4-5) in order to improve reliability by providing improved redundancy, thereby if one winding fails the other can continue to operate (Thar, page 3: par. 4-5, page 5: par. 5). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawamata and provide the windings are connected in parallel as taught by Thar in order to improve reliability by providing improved redundancy, thereby if one winding fails the other can continue to operate (Thar, page 3: par. 4-5, page 5: par. 5).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takemoto (U.S. PGPub No. 20150084470) teaches a stator including a first stator core including a plurality of first claw-like magnetic poles, a second stator core including a plurality of second claw-like magnetic poles, and a coil section arranged between the first and second stator cores. The stator is configured to cause the first and second claw-like magnetic poles of the stator to function as magnetic poles different from each other and switch polarities of the magnetic poles on the basis of energization to the coil section. 
Ishikawa (U.S. PGPub No. 20080315700) teaches stator claw poles are disposed at a stator core at a position facing opposite a rotor so as to alternately range from the two sides along the axial direction. With a plurality of magnetic poles thus formed, the distance by which the gap between the front end portions of the stator claw 
Hasegawa (U.S. PGPub No. 20130049548) teaches a stator yoke is provided for a bicycle generator hub. The stator yoke includes a first tubular section and a plurality of first pole sections. The first tubular section has a first axial end and a second axial end. The first pole sections are integrally formed with the first tubular section as a one-piece, unitary member. Each of the first pole sections includes a first radially protruding section that extends from the first axial end of the first tubular section in a radial direction of the first tubular section, and a first axially protruding section that extends from the first protruding section in an axial direction of the first tubular section toward the second axial end of the first tubular section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834